OPINION.
I.
BOND, J.

Warehousemen; Police Regulation.

(After stating the facts as above.) — A warehouseman is a person or corporation lawfully engaged in the business of storing goods for hire. The business is public or private, as it may foe conducted for the storage of the goods of the general public, or for those of certain *590persons. It was a vocation well known, recognized and defined at common law, which also established the rights and duties arising from this form of bailment. It includes the storage of all kinds of personal property-grain, cotton, fruit and other farm products— horses, cattle, hogs and other live stock — goods, and other articles of merchandise — household furniture and effects, as well as valuables kept in safe -deposits. The extent and variety of the business, including within its scope the subjects of the chief industry of the people of the State, as well as the common articles of commerce, early evolved the legal principle that the conduct of this business necessarily affected the public and made its regulation a proper exercise of the police power of the State and Federal Government. [Munn v. Illinois, 94 U. S. 113.]
The doctrine that this calling affects the public interests and hence requires wholesome supervision and control by the. lawmaking bodies has now become a part of the jurisprudence of the country. Independent of statutory regulation, a primary obligation assumed by a warehouseman at common law, is to return the goods to the holder of his receipt upon the payment of his charges and the surrender or cancellation of any written evidence given by him when the property was placed in his custody. For a breach of this duty an action ex contractu accrues to the owner of the goods, or his assignee. The warehouseman also undertakes upon the reception of goods the exercise of ordinary care to preserve them until called for. These terms imply a varying degree of care or diligence dependent upon the nature of the property stored and the exigencies of its proper preservation or any other circumstances attending its custody which would dictate to a prudent person the observance of a degree of care sufficient to prevent loss or injury to the property. For the breach of the duty of due care thus imposed, the warehouseman is liable to an action *591ex delicto. [Springfield Crystallized Egg Co. v. Springfield I. & R. Co., 259 Mo. 664.]
In order to safeguard the public and to protect the rights of the purchaser, shipper and receiver of the great grain products of the State, the Legislature of Missouri has enacted grain inspection laws designed to secure those ends. In 1907 (Laws 1907, p. 285) the Legislature passed a bill which was pro tanto a substitute for certain sections, embodying the grain inspection laws, set forth in the Revision of 1899. Sections 7623, 7625 and 7630 of this act were held in judgment in the case of Merchants Exchange v. Knott, 212 Mo. 616, wherein it was decided that these particular sections manifested an effort on the part of the Legislature to delegate its faculty of making laws, and hence were invalid under the provision of the Constitution vesting in the General Assembly the sole power to enact laws. The sections thus disapproved, referred to a power delegated to the Board of Railroad and Warehouse Commissioners to establish State inspection and weighing of grain at such places as they might see fit (7623); that all warehouses used for the storage of grain of different owners situated in territory where the board had located grain inspection £ £ are hereby declared public warehouses” (7625); the inspection and grading of grain in the territory thus established (7630). No other section nor provision of the inspection laws passed in 1907 was discussed or passed upon in the case above cited. Neither did the court consider in that opinion any of the sections or provisions contained in the Revised Statutes of 1899, which were unrepealed by the amendments of 1907. The first clause of the amendatory act specified forty-seven sections of the Revision of 1899 relating to the inspection of grain, and repealed them, and enacted in lieu thereof forty-seven other sections containing the same numerals as those repealed. It is insisted *592for appellant that the ruling adverse to the constitutionality of the three above-mentioned sections of the Act of 1907 caused the whole amendatory act to fail, for the reason that its remaining sections depended for their efficacy upon the three sections which were held to be unconstitutional. It is further insisted for appellant that since the first clause of the amendatory Act of 1907 expressly repealed those sections of the Revised Statutes of 1899 for which others were to be substituted, nothing is left on the statute books relating to grain inspection, except such portions or sections of the revision of 1899 as the amendatory Act of 1907 did not purport to repeal, and hence, when appellant’s principal, the Cochrane Grain Company, applied to the cir- ' cuit court for a license to do business as a public warehouse and executed the bond in suit, it sought and obtained a license which was worthless and gave a bond which was without consideration and void. These premises, and the conclusion deduced therefrom, have been argued with completeness in briefs and ably on the oral argument, when the cause was submitted.
In the view we have taken of this case, it is unnecessary to rule upon the contention which involves the conclusion that the State of Missouri is practically without any grain inspection laws on its statute books, and that its people have been left without the protection which is afforded one of the greatest industries in this State by salutary laws on that subject. In excluding this question from our view, we do not wish to be understood as in any way intimating that the decision in Merchants Exchange v. Knott, supra, affords any basis for an inference of the unconstitutionality of any of the sections of the Act of 1907, except the three particular sections mentioned in that opinion. The learned writer of that opinion carefully confined its ruling to three sections only of the act under review, and to that extent only is it authoritative.
*593II.

Warehouseman: Bond: valid at common Law.

The vital question in this case is whether or not the bond in suit is a valid and enforcible obligation under the principles of the common law. x n T , „ It was executed by appellant for a price paf¿ 0r promised.' The Surety Company desired a premium, and to gain that, executed the bond in suit. It had no relationship to the business conducted by the Cochrane Grain Company and no connection with its occupation other than for an agreed consideration to indemnify the public against the breach of certain duties imposed upon its principal by law.
It entered into that contract without any other coercion than a motive of profit. The italicized conditions of the contract as set out in the statement disclosed an agreement on the part of the signers in substance that the principal will not only comply with the statutory regulations specified in the Act of 1907, but will also comply with the law of Missouri applicable to the calling of a public warehouseman. If no statute had ever been enacted regulating that business, the common-law obligations would still subsist. Hence, if we should concede for the argument only, that all statutory provisions on the subject are at an end, still the duty was imposed upon the principal by the nature of lfis business and his receipt for the goods, to surrender the property upon proper demand, or to show a valid reason for refusal. The fact that the bond in question embodied conditions to comply with the statutory regulations does not prevent the enforcement of other obligations expressed, wMch, though not prescribed by statute, were the common law duties attached to the business of public warehousemen.
It is a settled principle of law in this State that a voluntary bond not opposed to public policy and resting *594on a sufficient consideration is enforcible or binding as a common-law obligation. [Barnes v. Webster, 16 Mo. 258; State ex rel. Jean v. Horn, 94 Mo. 162; Henoch v. Chaney, 61 Mo. 129; LaCrosse Lbr. Co. v. Schwartz, 163 Mo. App. 659; State ex rel. McKown v. Williams, 77 Mo. 463, 467; State to use v. Finke, 66 Mo. App. 238; State ex rel. v. O’Gorman, 75 Mo. l. c. 378.]
In view of the specific provisions in the bond in question which broadened its obligation, so as to cover any failure on the part of the principal to comply with the laws of Missouri, we see no escape from the application of the rule laid down in the above cases.
III.
Something is said in the briefs and argument about the exclusion of testimony proposed to be offered on the question of whether the grain called for by the receipts sued on was in the warehouse, or whether it had disappeared by natural shrinkage. An examination of the answer does not disclose any defense of that sort. Hence, there was no error in excluding such testimony.
The trend of judicial decision, as well as the object of the statutes, are to compel the rigid observance of contracts of indemnity made by corporations licensed to engage in that business for profit. [R. S. 1909; sec. 1211; Drainage District v. Surety Co., 252 Mo. l. c. 557.] The highest'exponent of the public policy of a State is contained in its statutes. The one above cited estops a duly licensed surety company (as appellant) which has executed a bond, as in this case, “to deny its •corporate power to execute such instrument, or assume such liability.” (Italics ours.) Such surety-ships being for a gainful purpose do not logically fall in the category of sureties for accommodation, who are favorites in the administration of the law, and are *595exonerated in all cases, where a strict construction of their contract does not bring them within its provisions. [Kuhl v. Chamberlain, 140 Iowa, l. c. 552.]
For the reason that the bond in suit shows on its face terms, involving the assumption of an obligation by the appellant Surety Company, to indemnify the public, against any default of its principal in the performance of its duties as a warehouseman (aside from stipulations to comply with the inspection laws), we think that instrument is a valid common-law obligation and enforceable in this action by the plaintiff, who though not named in the bond, is entitled to sue in the name of the State for the breach of a bond made for ’ its benefit. [Barnes v. Webster, 16 Mo. supra.] The judgment is therefore affirmed.
All concur.